DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadarette et al. (US 2017/0046082 A1), hereinafter “Cadarette”, and in view of Lee et al. (US 2019/0325055 A1), hereinafter “Lee”. 

As per claim 1, Cadarette teaches a computer implemented method comprising:
“extracting source data from a source data store” at [0036];

“the source data store being in a replication relationship with a target data store, in which a replication facility replicates to a target system changes made to the source data store for application of those changes to the target data store” at [0015] and Fig. 1;
(Cadarette teaches the source server 100a and a target server 100b including a source replication manager 102a and target replication manager 102b to replicate a source data set 104a to a target data set 104b)
“the replication facility comprising a replication engine configured to read a replication log into which the replication facility records the changes and send the changes to the target system for application to the target data store” at [0025];
(Cadarette teaches the source replication manager 102a accesses a change log 113 having changes to the records in the source data set 104a and transmits the changes to the target data store)  
“wherein the extracting is performed by an extract utility separate from the replication engine” at [0036];
(Cadarette teaches performing the DUMP operation to create the point-in-time copy of the data set 120)
“injecting, by the extract utility, the extracted source data into the replication log 
(Cadarette teaches performing the DUMP operation to create the point-in-time copy 120 by extracting data from the source data set and inserts the data set into the point-in-time copy 120. The point-in-time copy 120 is used to generate the restored copy 122. Note that the change log 113 and the point-in-time copy 120 are mapped to the claimed “replication log”, because both are used to log the data to be transmitted/replicated to the target system. Cadarette teaches the transmitted record 200 are sent from the restored copy 122 includes a record key 202 uniquely identifying the record, a record modification 204, such as the change to the data or full copy of data; and a refresh while active (RWA) flat 206 indicating whether the source data set 104a was open to a transaction or application when the point-in-time copy 120 was created)
“wherein the injecting comprises the extract utility injecting the extracted source data into the replication log according to a format configured for the replication engine to read and send the extracted source data to the target system” at [0023]-[0026].
(Cadarette teaches the source replication manger 102a restores a restored copy of the source dataset from the point-in-time copy 120. The restored copy 122 includes a copy of the data set 124, the data component, as well as a rebuilt index 126, rebuilt from 
	Cadarette does not explicitly teaches injecting the extracted source data into the replication log “in-line with the changes recorded in the replication log by the replication facility” as claimed. However, Lee teaches at [0073]-[0081] and Fig. 3 a method for generating a replication log by injecting DML log entries (i.e., “extracted source data”) and transaction log entries (i.e., “changes made to the source data store”) to generate a single log stream in the log buffer. Thus, it would have been obvious to one of ordinary skill in the art to combine Lee with Cadarette’s teaching in order to allow a single log sender thread to multicast the log entries to the corresponding replicas, as suggested by Lee at [0076].   

As per claim 2, Cadarette and Lee teach the method of claim 1 discussed above. Cadarette also teaches: wherein “the extracting and the injecting are performed as part of data refresh, in which the target data store initially does not store the extracted source data and the extracted source data is seeded to the target data store as target data prior to applying replicated changes, passed to the target system pursuant to the replication relationship, affecting the seeded target data” at [0035]-[0042].

As per claim 3, Cadarette and Lee teach the method of claim 2 discussed above. Lee also teaches: wherein “the extracting and the injecting are performed 

As per claim 4, Cadarette and Lee teach the method of claim 2 discussed above. Cadarette also teaches: further comprising “prior to injecting the extracted source data into the replication log, writing to the replication log a start refresh indicator that indicates to the replication engine commencement of the data refresh” at [0035]-[0042].

As per claim 5, Cadarette and Lee teach the method of claim 4 discussed above. Cadarette also teaches: “writing to the replication log an end refresh indicator to indicates to the replication engine an end of the data refresh” at [0035]-[0042].

As per claim 7, Cadarette and Lee teach the method of claim 2 discussed above. Cadarette also teaches: “indicating to the replication engine whether to examine for a rollback impacting the source data store and, if so, whether to abort the data refresh based on observing a rollback” at [0037] and Fig. 3.

As per claim 8, Cadarette and Lee teach the method of claim 2 discussed above. Lee also teaches: “periodically writing to the replication log a checkpoint record indicating completion of a unit of recovery for the data refresh” at [0033], [0202]

As per claim 10, Cadarette and Lee teach the method of claim 1 discussed above. Cadarette also teaches: wherein “the extracting the source data comprises extracting from the source data an initial set of source data, and filtering the extracted initial set of source data into the extracted source data, the filtering being according to a scope of records, in the source data store, targeted for processing” at [0019]-[0023].

As per claim 11, Cadarette and Lee teach the method of claim 10 discussed above. Cadarette also teaches: wherein “the extracting the source data is performed in a single scan of the source data store, wherein the scope includes multiple replication objects scanned during the single scan, wherein the injecting injects records into the replication log for the extracted source data recognized for each of the multiple replication objects, and wherein the multiple replication objects are selected form the group consisting of: multiple Virtual Storage Access Method (VSAM) records, and multiple Information Management System (IMS) database segments” at [0019]-[0025].

As per claim 12, Cadarette and Lee teach the method of claim 1 discussed above. Cadarette also teaches: wherein “the injecting the extracted source data according to the format configured for the replication engine to read and send the extracted source data to the target system comprises writing log records to the replication log in a format based on an existing insert record format recognized by the replication engine” at [0023]-[0027].

As per claim 13, Cadarette and Lee teach the method of claim 1 discussed above. Cadarette also teaches: wherein “the target system is configured to receive the extracted source data that is injected into the replication log and replicated to the target system, and validate, concurrent with the replicating the changes made to the source data store, whether the target data store includes a replica of the extracted source data” at [0043]-[0044].

Claims 14, 16-18, 20 recite similar limitations as in claims 1-5, 7-8, 10-13 and are therefore rejected by the same reasons.


Allowable Subject Matter
Claims 6, 9, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Cadarette does not teach “injecting, by the extract utility, the extracted source data into the replication log”, wherein the “extract utility separate from the replication engine” as claimed. The examiner respectfully disagrees.
both extracting data from source data set 104a and inserting the extracted data to the Point-in-time copy of Data Set 120. Cadarette teaches at [0036] the DUMP operation comprises a well-known Data Facility Storage Management Subsystem (DFSMS) DUMP operation, which is used to create a logical data set dump, The DUMP operation is separate from the Source Replication Manger 102a, which is used to replicate data from the source storage to target storage.   
	In light of the foregoing arguments, the 35 U.S.C 103 rejection is hereby sustained.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 10, 2021